DETAILED ACTION
	This rejection is in response to application filed on 01/25/2022.
	Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 16/581,572 filed on 09/24/2019, 14/877,737 filed on 10/17/2015 and provisional application 62/060,610 filed on 10/07/2014.

DETAILED ACTION

	This rejection is in response to application filed on 09/24/2019.
	Claims 1-20 are currently pending and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application claims priority to provisional application 62/060,610 filed on 10/07/2014 and continuation of application no. 14/877,737 filed on 10/07/2015. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “enabling, by at least one computer processor, the result of the at least one electronic sweepstakes entry to be revealed,” rendering said claim indefinite because it is unclear what is being performed. It is clear that the result of the at least one electronic sweepstakes entry to be revealed is not required by a potential infringer, but merely enabling the result. But what does that entail? When is the result enabled? How is it “enabled”? What is the scope?  
Claim 20 recites “enable the first user to reveal the content of the at least one electronic sweepstakes ticket,” rendering said claim indefinite because it is unclear what is being performed. It is clear that the first user to reveal the content of the at least one electronic sweepstakes ticket is not required by a potential infringer, but merely enabling the first user to reveal. But what does that entail? When is the first user to reveal enabled? How is it “enabled”? What is the scope? 

There is insufficient antecedent basis for this limitation in the following:
Claim 1, 19, and 20 recite:  
a) determining, by at least one computer processor, a number of bids that must be received from at least one user, the receipt of which will end a first electronic auction; 
b) determining, by at least one computer processor, a number of bids that must be received from at least one user, the receipt of which will end at least one additional electronic auction; 
c) receiving, by the at least one computer processor, a request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction; 
d) processing, by the at least one computer processor, the request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction; 
e) ending, by the at least one computer processor, at least one of the first electronic auction and the at least one additional electronic auction upon receipt of the predetermined number of bids for that auction; 
f) determining, by the at least one computer processor, a winner of an ended electronic auction; 
g) replacing, by the at least one computer processor, the at least one ended electronic auction with at least one additional electronic auction; and h) repeating steps (c) through (g).

Claim 2 recites:  the account associated with the first user based on the first quantity of purchased electronic bids.
Claim 3 recites: the first user account
Claim 5 recites:  the second user to simultaneously place at least one bid on each of the displayed first electronic auction and additional electronic auctions.
Claim 6 recites:  the second user
Claims 8 and 9 recite: the grid
Claim 12 recites: the items 
Claim 16 recites:  the number of users is limited based upon the skill level of each user.
Claim 18 recites: a first user, a request to purchase a first quantity of electronic bids for use in at least one electronic auction
All dependent claims inherit the same deficiencies as independent claims. Appropriate correction or clarification is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
              Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-7 are directed to a method, claim 8- are directed to a system, and claim 27 is directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).

Regarding representative independent claim 1, the claim sets forth a method to perform auctions, in the following limitations:
a) determining, …, a number of bids that must be received from at least one user, the receipt of which will end a first electronic auction; 
b) determining, …, a number of bids that must be received from at least one user, the receipt of which will end at least one additional electronic auction; 
c) receiving, …, a request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction; 
d) processing, …, the request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction; 
e) ending, …, at least one of the first electronic auction and the at least one additional electronic auction upon receipt of the predetermined number of bids for that auction;
 f) determining, …, a winner of an ended electronic auction; 
and h) repeating steps (c) through (g).
The above-recited limitations set forth an arrangement where a user may perform more than one auction simultaneously.  This arrangement amounts to certain methods of organizing human activity such as fundamental economic practices of performing auctions by placing a bid in more than one auction, ending the auction based on the receipt of a number of bids, and repeating the process again. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
at least one computer processor… (claims 1,3, 5);
 g) replacing, by the at least one computer processor, the at least one ended electronic auction with at least one additional electronic auction (claims 1, 19-20); 
displaying, by the at least one computer processor, the result…(claim 3);
wherein displaying the result of the at least one electronic sweepstakes entry further comprises displaying a simulated game (claim 4);
wherein the first user and the second user access the electronic auctions through a plurality of networked terminals (claim 6);
wherein the first electronic auction and the at least one additional electronic auction are displayed simultaneously in a grid format (claim 7);
further comprising simultaneously displaying, by the at least one computer processor on a display, the first electronic auction and the at least one additional electronic auction to at least one user (claim 17);
A system, comprising: at least one memory storing computer-executable instructions; and at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to: (claims 19-20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
at least one computer processor… (claims 1,3, 5);
 g) replacing, by the at least one computer processor, the at least one ended electronic auction with at least one additional electronic auction (claims 1, 19-20); 
displaying, by the at least one computer processor, the result…(claim 3);
wherein displaying the result of the at least one electronic sweepstakes entry further comprises displaying a simulated game (claim 4);
wherein the first user and the second user access the electronic auctions through a plurality of networked terminals (claim 6);
wherein the first electronic auction and the at least one additional electronic auction are displayed simultaneously in a grid format (claim 7);
further comprising simultaneously displaying, by the at least one computer processor on a display, the first electronic auction and the at least one additional electronic auction to at least one user (claim 17);
A system, comprising: at least one memory storing computer-executable instructions; and at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to: (claims 19-20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-13, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mosley et al. (Pub. No.: US 2013/0138490 A1, hereinafter “Mosley”).
 
Regarding claims 1 and 19
Mosley discloses a computer-implemented method comprising: 
a) determining, by at least one computer processor, a number of bids that must be received from at least one user, the receipt of which will end a first electronic auction (Mosley, paragraph [0007]: processor; paragraph [0047]: auction ends when user depleted his bids such as a 100-bid pack allowing a user 100 opportunities to bid until the auction ends); 
b) determining, by at least one computer processor, a number of bids that must be received from at least one user, the receipt of which will end at least one additional electronic auction (Mosley, paragraph [0047]: auction ends when user depleted his bids such as a 100-bid pack allowing a user 100 opportunities to bid until the auction ends; paragraph [0046]: user can bid on more than one product; paragraph [0007]: processor);
 c) receiving, by the at least one computer processor, a request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction (Mosely, paragraph [0047]: the user may simultaneously bid on more than one product; paragraph [0083]: the system may have multiple simultaneous auctions; paragraph [0034]: items being auctioned are displayed; paragraph [0007]: processor); 
d) processing, by the at least one computer processor, the request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction (Mosley, paragraph [0007]: processor implementing the system processes the electronic auction; paragraph [0047]: the user may simultaneously bid on more than one product; paragraph [0083]: the system may have multiple simultaneous auctions; paragraph [0034]: items being auctioned are displayed; see at least paragraph [0050]); 
e) ending, by the at least one computer processor, at least one of the first electronic auction and the at least one additional electronic auction upon receipt of the predetermined number of bids for that auction (Mosely, paragraph [0016]: bids may be sold in packs such as a pack of 100 bids; paragraphs [0046]-[0047]: auction ends when bids are depleted from bid pack of 100); 
f) determining, by the at least one computer processor, a winner of an ended electronic auction (Mosley, paragraph [0021]: winner of auction is determined; see at least paragraphs [0034], [0047]); 
g) replacing, by the at least one computer processor, the at least one ended electronic auction with at least one additional electronic auction and h) repeating steps (c) through (g) (Mosely, paragraph [0021]: auction ends when user wins auction with highest bid; paragraph [0056]: highest bidder wins auction; paragraph [0046]: replacing an ended auction with at least an additional auction is interpreted as once a user is the highest bidder on one item in an auction the system moves to bid on a second item in an auction, and the system moves to a third auction item and so on; paragraph [0024]: a series of the operational steps of the system can be performed via a computer); 


Regarding claim 2
Mosley discloses the computer-implemented method of claim 1, as well as:
wherein a first quantity of electronic sweepstakes entries are allocated to the account associated with the first user based on the first quantity of purchased electronic bids (Mosley, paragraph [0004]: The bids may be allocated to the purchaser's account once the purchaser submits payment for the bids, at which time the purchased bids are transferred to the account. The number of allocated sweepstakes entries may vary depending on the number of bids purchased…).


Regarding claim 3
Mosley discloses the method of claim 1 further comprising: 
allocating, by the at least one processor, a first quantity of electronic sweepstakes entries to the first user account (Mosley, paragraph [0003]: the system also allocates a first quantity of electronic sweepstakes entries to the purchaser's account); 
receiving, by the at least one computer processor, a request, from the first user, to reveal a result of at least one of the first quantity of electronic sweepstakes entries (Mosley, paragraph [0005]: the system may be configured to receive a request from the purchaser to reveal a result of at least one of the first quantity of electronic sweepstakes entries; see at least paragraph [0088]); 
enabling, by at least one computer processor, the result of the at least one electronic sweepstakes entry to be revealed (Mosley, paragraph [0005]: the system may enable the purchaser to reveal the result of the at least one electronic sweepstakes entry; see at least paragraph [0088]); 
and displaying by the at least one computer processor, the result of the at least one electronic sweepstakes entry to the first user (Mosley, paragraph [0005]: the system may be configured to facilitate a display of the auction results and/or the results of the sweepstakes reveal; see at least paragraph [0073]).

Regarding claim 4
Mosley discloses the computer-implemented method of claim 3, 
wherein displaying the result of the at least one electronic sweepstakes entry further comprises displaying a simulated game (Mosley, paragraph [0094]: the sweepstakes entries may be revealed in a one-by-one fashion in conjunction with an entertaining display; paragraph [0074]: the entertaining display may be designed to mimic slot machine reels, a bingo game, a keno game, a poker game, a pick ‘em game, a shooting game, a blackjack game, a craps game, a roulette, game, or a similar casino-style game. The games are considered “simulated games”; see at least Claim 21).


Regarding claim 5
Mosley discloses the computer-implemented method of claim 1, further comprising: 
receiving, by the at least one computer processor, a request from the second user to simultaneously place at least one bid on each of the displayed first electronic auction and additional electronic auctions (Mosley, paragraph [0021]: the electronic auction may be configured to receive bids from one or more users; paragraph [0047]: the user may simultaneously bid on more than one product; see at least Claims 7 and 8); 
and processing, by the at least one computer processor, the request from the second user to simultaneously place at least one bid on each of the displayed first electronic auction and additional electronic auctions (Mosley, paragraph [0007]: processor is configured to perform the steps of the electronic auction; paragraph [0047]: the user may simultaneously bid on more than one product; paragraph [0083]: the system may have multiple simultaneous auctions; paragraph [0034]: items being auctioned are displayed; see at least paragraph [0050]).


Regarding claim 10 
Mosley discloses the computer-implemented method of claim 1,
wherein the first electronic auction and the at least one additional electronic auction contain items of similar retail value (Mosley, paragraph [0048]:, bids for higher value products cost more than bids for lower value products. For example, the software may provide levels of products, wherein the first product level offers products that have a retail value of $100 or less; the second product level offers products that have a retail value between $101 and $1000; and the third product level offers products that have a retail value above $1000. In such case, the bids for the third product level may cost more than the bids for the first product level; see at least paragraphs [0047] and [0083]).


Regarding claim 11 
Mosley discloses the computer-implemented method of claim 1, 
wherein the first electronic auction and the at least one additional electronic auction contain auction items having a common theme selected from the group consisting of electronics, gardening, sports, outdoors, gift cards, home, kitchen, bid packs, accessories, jewelry, appliances, luggage, vacations, and events (Mosley, paragraph [0045]: There may be one product available for auction or there may be many products available for auction. The products may be various consumer goods, such as cameras, phones, laptops, sports equipment, etc. In various embodiments, the products may be sporting event tickets, vacation packages, gift cards, bid packs, or any other product that may be sold through an online auction. Each auction may include photographs, product descriptions, product images, or any other relevant information that may be displayed to the user to identify the product being auctioned; see at least paragraphs [0047] and [0083]).


Regarding claim 12 
Mosley discloses the computer-implemented method of claim 1, 
wherein the first user may select the items that are included in at least one of the first electronic auction and the at least one additional electronic auction (Mosley, paragraph [0046]: user bids on each product or item selected in auction; see at least paragraph [0030]: users can participate in auctions and place bids on items; see at least paragraph [0047]).


Regarding claim 13
Mosley discloses the computer-implemented method of claim 1, 
wherein the number of users that may participate in the first electronic auction and the at least one additional electronic auction is limited (Mosley, paragraph [0058]: the number of users permitted to participate in the auction is limited to the number of users that sign up to participate and no new users may join once the auction commences; see at least paragraphs [0061]).

Regarding claim 17
Mosley discloses the computer-implemented method of claim 1, further comprising 
simultaneously displaying, by the at least one computer processor on a display, the first electronic auction and the at least one additional electronic auction to at least one user (Mosley, paragraph [0050]: With regard to the user interface, the system may provide a designated area in the user interface that displays the real-time status of various auctions selected by the user; paragraphs [0047] and [0083] – simultaneous auctions).


Regarding claim 18
Mosley discloses the computer-implemented method of claim 1, further comprising: 
a. 	receiving, by at the least one computer processor from a first user, a request to purchase a first quantity of electronic bids for use in at least one electronic auction and  (Mosley, [0003]: a request to purchase a first quantity of electronic bids for use in at least one electronic auction; paragraph [0016]: The bids may be sold in groups or packs. For example, bids may be sold in a pack of 100 bids; paragraph [0017]: The software allows the input of number of bids desired to be purchased, calculates the price of such bids, confirms the purchase of such bids, and transfers the bids to an electronic account that is personal to the customer) 
b. 	allocating, by the at least one computer processor, the first quantity of electronic bids to an account associated with the first user  (Mosley, paragraph [0004]: The bids may be allocated to the purchaser's account once the purchaser submits payment for the bids; paragraph [0007]: allocate the first quantity of purchased bids to an account of the user). 

Regarding claim 20 
Mosley discloses a system, comprising: at least one memory storing computer-executable instructions; and at least one processor, wherein the at least one processor is configured to access the at least one memory and to execute the computer-executable instructions to (Mosley, paragraph [0007]: processor and memory; see at least paragraph [0003]): 
a) determine a number of bids that must be received from at least one user, the receipt of which will end a first electronic auction (Mosley, paragraph [0007]: processor; paragraph [0047]: minimum number of bids and auction ends when user depleted his bids such as a 100-bid pack allowing a user 100 opportunities to bid until the auction ends); 
b) determine a number of bids that must be received from at least one user, the receipt of which will end at least one additional electronic auction (Mosley, paragraph [0047]: minimum number of bids;  paragraph [0046]: user can bid on more than one product; [0075]: allow the user to purchase additional bids; paragraph [0007]: processor; [0083]: multiple auctions); 
c) receive a request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction (Mosely, paragraph [0047]: the user may simultaneously bid on more than one product; paragraph [0083]: the system may have multiple simultaneous auctions; paragraph [0034]: items being auctioned are displayed; [0075]: additional bids paragraph [0007]: processor); 
d) processing the request from the first user to simultaneously place at least one bid on each of the displayed first electronic auction and the at least one additional electronic auction (paragraph [0007]: processor implementing the system processes the electronic auction; paragraph [0047]: the user may simultaneously bid on more than one product; paragraph [0083]: the system may have multiple simultaneous auctions; paragraph [0034]: items being auctioned are displayed; see at least paragraph [0050]); 
e) end at least one of the first electronic auction and the at least one additional electronic auction upon receipt of the predetermined number of bids for that auction (Mosely, paragraph [0016]: bids may be sold in packs such as a pack of 100 bids; paragraphs [0046-0047]: auction ends when bids are depleted from bid pack of 100; [0083]: multiple simultaneous auctions); 
f) determine a winner of the ended electronic auction (Mosley, paragraph [0021]: winner of auction is determined; see at least paragraphs [0034], [0047]); 
g) replace the at least one ended electronic auction with at least one additional electronic auction; h) repeat steps (c) through (g) (Mosely, paragraph [0021]: auction ends when user wins auction with highest bid; paragraph [0056]: highest bidder wins auction; paragraph [0046]: replacing an ended auction with at least an additional auction is interpreted as once a user is the highest bidder on one item in an auction the system moves to bid on a second item in an auction, and the system moves to a third auction item and so on; paragraph [0024]: a series of the operational steps of the system can be performed via a computer);
i) allocate a first quantity of electronic sweepstakes tickets to the first user (Mosley, paragraph [0003]: the system also allocates a first quantity of electronic sweepstakes entries to the purchaser's account; see at least paragraph [0004]); 
j) receive a request from the first user to reveal the content of at least one electronic sweepstakes ticket (Mosley, paragraph [0005]: the system may be configured to receive a request from the purchaser to reveal a result of at least one of the first quantity of electronic sweepstakes entries; see at least paragraph [0088]); 
and k) enable the first user to reveal the content of the at least one electronic sweepstakes ticket (Mosley, paragraph [0005]: the system may enable the purchaser to reveal the result of the at least one electronic sweepstakes entry; see at least paragraph [0088]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley as applied to claim 1 above, and further in view of Schoen et al. (Pub. No.: US 2006/0122929 A1, hereinafter “Schoen”).

Regarding claim 6
The combination of Mosley and Schoen teaches the computer-implemented method of claim 7, 
wherein the first user and the second user access the electronic auctions through a plurality of networked terminals (Mosley, paragraph [0023]: the remote computer may be connected to the user's computer through any type of network; FIG. 1, paragraph [0027] and claim 12; [0017-0018] and [0029-0030]: terminals).


Regarding claim 7 
Mosley discloses the computer-implemented method of claim 1, 
wherein the first electronic auction and the at least one additional electronic auction are displayed simultaneously….. (Mosley, paragraph [0050]: With regard to the user interface, the system may provide a designated area in the user interface that displays the real-time status of various auctions selected by the user; paragraphs [0047] and [0083] – simultaneous auctions).
Mosley does not explicitly disclose: 
auctions are displayed simultaneously in a grid format (emphasis added).
However, Schoen teaches that it is known to include 
auctions are displayed simultaneously in a grid format (emphasis added) (Schoen, FIGs. 3-4, paragraph [0066]: The example shown in this particular FIG. 3 of four different simultaneous auction displays is illustrative only—other implementations might include two, three, five, six, eight or any number of simultaneous displays consistent with the resolution of the participant's display device; see at least paragraph [0067] – grid format in FIGs. 3-4). 
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Mosley with Schoen to include the aforementioned limitations since such a modification would be predictable. Specifically, Mosley would continue to teach auctions displayed except that auctions are simultaneously displayed in grid format according to the teachings of Schoen in order to provide an easy and effective user interface for remote buyers to also follow and participate in multiple auctions simultaneously. This is a predictable result of the combination. (Schoen, paragraph [0010]).


Regarding claim 8
Mosley discloses the computer-implemented method of claim 10, except for:
wherein the grid contains nine total auctions, in a three-by-three format.
However, Schoen teaches that it is known to include:
wherein the grid contains nine total auctions, in a three-by-three format (Schoen, FIGs. 3-4, paragraph [0066]: any number of simultaneous displays; FIG. 4, [0067]: multiple grid display of auctions simultaneously).
The motivation for making this modification to the combined teachings of Mosley in view of Schoen is the same as set forth above, in the rejection of claim 7.



Regarding claim 9
Mosley discloses the computer-implemented method of claim 10, except for:
wherein the grid contains sixteen total auctions, in a four-by-four format.
However, Schoen teaches that it is known to include:
wherein the grid contains sixteen total auctions, in a four-by-four format (Schoen, FIGs. 3-4, paragraph [0066]: any number of simultaneous displays; FIG. 4, [0067]: multiple grid display of auctions simultaneously).
The motivation for making this modification to the combined teachings of Mosley in view of Schoen is the same as set forth above, in the rejection of claim 7.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mosley as applied to claim 1 above, and further in view of Beckham et al. (Pub. No.: US 2012/0284137 A1, hereinafter, “Beckham”).
Regarding claim 14 
The combination of Mosley and Beckham teaches the computer-implemented method of claim 16, 
wherein the number of users is limited such that each auction ends in less than about 5 minutes (Mosley, paragraph [0058]: Once the auction begins, no new users may join the auction. Once the bid increases, everyone must bid or drop from the auction within a specified period of time – in less than about 5 minutes is interpreted as a specified period of time).


Regarding claim 15
The combination of Mosley and Beckham teaches the computer-implemented method of claim 16, 
wherein the number of users is limited such that each auction ends in less than about 1 minute (Mosley, paragraph [0058]: Once the auction begins, no new users may join the auction. Once the bid increases, everyone must bid or drop from the auction within a specified period of time – in less than about 1 minutes is interpreted as a specified period of time).


Regarding claim 16 
Mosley discloses the computer-implemented method of claim 1, except for:
wherein the number of users is limited based upon the skill level of each user.
However, Beckham teaches that it is known to include:
wherein the number of users is limited based upon the skill level of each user (paragraph [0053]: rank can be based on experience and skill; paragraph [0061]: Optionally, a first set of auctions having a first rank range may be presented to one or more first user(s) having a rank within the first rank range, but not presented to one or more second user(s) having a rank outside the first rank range. Alternatively, a first set of auctions having a first rank range may be presented to a first user having a first rank within or identified by the first rank range and to a second user having a second rank within or identified by the first rank range, but not to a third user having a third rank outside or not identified by the first rank range. In that way, the host system 102 may not be promoting auctions to additional potential users, but is rather restricting the number of potential users that are presented with an auction and/or allowed to participate in such auction).
It would have been obvious to one of ordinary skill in the art before the time of filing to have modified the known technique of Mosley with Beckham to include the aforementioned limitations since such a modification would be predictable. Specifically, Mosley would continue to teach auctions with users except now users in auctions are limited based on skill level according to the teachings of Beckham in order to reduce participation of inexperienced users. This is a predictable result of the combination. (Beckham, paragraph [0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Ram et al. (US Patent No. 7797226 B2) related to grid-based trading displayed on GUI as well as non-patent literation related to simultaneous auctions with games as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684    

/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684